Title: From George Washington to Otho Holland Williams, 22 November 1789
From: Washington, George
To: Williams, Otho Holland


          
            Dear Sir,
            New York 22d Nov. 1789.
          
          Upon my return to this City, after making a tour through the Eastern States, I received your favour of the 29th of October

enclosing one from Mrs Carroll; and two days ago I received another letter from you, dated the 10th of the same month.
          I can no longer refuse the kind and pressing offer of bearing fruit trees from that good Lady—and in the enclosed letter to her, have informed her that when the Season will permit, you will do me the favor of embracing the first favourable oppertunity of forwarding them to Mount Vernon.
          From the promising abilities, and good character I have heard of Mr Robt Smith, I entertain a very favourable opinion of his merits; but as, in the person of a judge, the World will look for a character & reputation founded on Service & experience, I cannot conceive that the appointment of so young & inexperienced a Man as Mr Smith would be considered as a judicious choice by the community in general, though it might meet the approbation of those who have had the best opportunities of becoming acquainted with his talents. In such important appointments as the Judiciary, much Confidence is necessary; and this will not be given fully to an untried man. With esteem & regard—I am—Dr Sir Yr Most Obedt Servt
          
            ⟨Go: Washington⟩
          
        